Case 3:19-cv-15595-FLW-DEA Document 53 Filed 08/10/20 Page 1 of 15 PageID: 316



 *NOT FOR PUBLICATION*

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
 _______________________________________

     FMHUB, LLC d/b/a MuniHub,
                                                      Civil Action No. 19-15595 (FLW) (DEA)
                   Plaintiff,
                                                                      OPINION
            v.

     MUNIPLATFORM, LLC, KEVIN
     TOUHEY, and JILL MERGEL,

                   Defendants.


 WOLFSON, Chief Judge:

         Plaintiff FMHUB, LLC d/b/a MuniHub (“Plaintiff”) has filed a Complaint against
                                           1
 defendants Kevin Touhey (“Touhey”),           Jill Mergel (“Mergel”), and Muniplatform, LLC

 (“Muniplatform”), asserting claims pursuant to the Computer Fraud and Abuse Act (“CFAA”), 8

 U.S.C. §1030, and the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. § 1201(a)(1)(A),

 and various state law claims. The Complaint alleges that Touhey and Mergel’s creation of

 Muniplatform, a business providing analytic reporting and digital marketing products for

 municipalities and investors, involved the wrongful sharing, provision, dissemination, and

 duplication of Plaintiff’s confidential and proprietary intellectual property. Presently before the

 Court is Touhey’s motion to dismiss Plaintiff’s CFAA and DMCA claims against him. For the

 reasons set forth below, Touhey’s motion is GRANTED; Plaintiff’s claims against Touhey

 pursuant to the CFAA and DMCA are dismissed without prejudice.




 1
         Defendant Touhey is proceeding pro se in this matter.

                                                  1
Case 3:19-cv-15595-FLW-DEA Document 53 Filed 08/10/20 Page 2 of 15 PageID: 317



 I.     FACTS & PROCEDURAL HISTORY

        For the purposes of this motion, the Court assumes as true the relevant facts derived from

 Plaintiff's Complaint and the documents attached thereto.

        Plaintiff, through its web platform MuniHub, provides financial deal marketing solutions

 for the municipal bond market, including providing transaction level data with access to the

 prospectus and other offering documents, via a unique web-based link that can be disseminated to

 all deal participants. Compl. ¶ 12. Plaintiff’s Municard trademark 2 facilitates the posting and

 distribution of transaction-based information, including offering documents and streamlines the

 delivery of transaction-based information by consolidating the data in a single “Card.” Id. ¶ 13.

 Plaintiff has developed and operated its business of providing deal analytic reports for

 approximately seven years. Id. at ¶¶ 15–16. During this time, it has cultivated a vast network of

 long-standing municipal marketplace clients, by developing and maintaining extensive client

 information and providing its clients with tailored and competitive services. Id. at ¶¶ 16–19.

        As Plaintiff has devoted substantial time and resources to develop its network of clients

 and copyrighted works, it alleges that its “confidential client records, business model, deal

 procedures, marketing and distribution methods, pricing information and web-design and layout”

 constitute confidential information and valuable trade secrets (“Confidential Information”). Id. ¶

 20. Accordingly, Plaintiff requires its employees to keep the Company’s Confidential Information

 in strict confidence and restricts access to this information. In that regard, Plaintiff maintains a

 security policy, which includes protecting its Confidential Information through computer

 passwords, limiting employees/contracted consultants from accessing the information, restricting




 2
        Plaintiff owns a federal trademark registration for the mark MUNICARD, pursuant to 15
 U.S.C. § 1065. Compl. ¶ 14.

                                                  2
Case 3:19-cv-15595-FLW-DEA Document 53 Filed 08/10/20 Page 3 of 15 PageID: 318



 access to the Confidential Information from non-employees, and forbidding employees and

 contracted consultants from copying, transferring or otherwise duplicating any of Plaintiff’s

 confidential information. Id. ¶ 21.

         In November 2017, Mergel, who at the time was a contract consultant and Transaction

 Services Analyst for Plaintiff, referred Touhey to Plaintiff; Touhey was subsequently hired as a

 contract consultant for Plaintiff. Prior to that date, Touhey had never sold municipal bonds nor

 had any experience in the municipal bond market. Nevertheless, on November 12, 2017, Plaintiff

 and Touhey executed a consulting agreement (“Consulting Agreement”), dated November 15,

 2017. Id. at ¶¶ 24, 32, 37–40; see also id., Ex. B. The Consulting Agreement outlined Touhey’s

 duties as “Senior Consultant-Business Development” and “Chief Sales Officer.” Id. at ¶¶ 24, 26.

 Further, the Consulting Agreement included clauses governing the ownership of intellectual

 property, confidentiality, as well as a non-compete clause. Id. at ¶¶ 37–40. It also stated that

 Touhey covenanted and warranted that he would perform the Consulting Agreement “in

 accordance with its terms without violating the rights of others or any applicable law and that he

 has not and shall not become a party to any agreement of any kind which conflicts with” the

 Consulting Agreement. Id. at ¶ 40. As a consultant for Plaintiff, Touhey was responsible for, inter

 alia, developing new business for Plaintiff, managing existing clients, tracking business activity

 on Salesforce, and coordinating deals with the Munihub “Transaction Services” group. Id. ¶ 26.

 Through his position, Plaintiff alleges Touhey “had intimate knowledge of Plaintiff’s pricing and

 client-related information,” and “had access to and used confidential and proprietary information

 of Plaintiff relating to its business, operations, business strategy, clients and prospective clients.

 Id. ¶¶ 27, 29.




                                                   3
Case 3:19-cv-15595-FLW-DEA Document 53 Filed 08/10/20 Page 4 of 15 PageID: 319



        On or about October 18, 2018, while Touhey was still performing his duties as

 Consultant/Chief Sales Officer, he allegedly purchased the domain name “MuniPlatform.com” and

 began to replicate Munihub’s business model and solutions. Id. at ¶ 43. Around the same time,

 Touhey allegedly began initiating contact with Plaintiff’s clients, who were unknown to him prior

 to commencement of the Consulting Agreement, and represented to them that, in early 2018, he

 would be able to present them with a lower priced option than that provided by Plaintiff. Id. ¶ 44.

 On November 8, 2018, Plaintiff’s President emailed Touhey and requested a response by

 November 16, 2018, regarding the status of Touhey’s consulting responsibilities, which Touhey

 had apparently not been fulfilling. Id. ¶ 45. Thereafter, on November 16, 2018, Touhey resigned.

 Plaintiff fully compensated Touhey through December 31, 2018, per the terms of the Consulting

 Agreement. Id. at 45.

        On December 4, 2018, Touhey filed Articles of Organization in South Carolina for a

 limited liability company, MuniPlatform, LLC. Id. at ¶ 46. Plaintiff alleges that in early 2019,

 Mergel forwarded to her personal email account certain of Plaintiff’s Confidential Information and

 shared that information with Touhey. Plaintiff further alleges that Touhey and Mergel “wrongfully

 possessed and misappropriated Plaintiff’s Confidential Information, including but not limited

 to, . . . Munihub presentations, pricing, deal emails, and mailers, and spreadsheets containing

 Plaintiff’s entire distribution network. Id. ¶ 47.

        On April 3, 2019, Plaintiff, through its counsel, sent Touhey a cease and desist letter as to

 his operation of MuniPlatform, but received no response. Id. at ¶ 55. Plaintiff then filed the instant

 Complaint on July 19, 2019. In the Complaint, Plaintiff seeks monetary, injunctive and other relief

 against Touhey for: (i) breach of contract; (ii) violation of the New Jersey Trade Secrets Act, N.J.

 Stat. § 56:15-1, et seq¨; (iii) unfair competition in violation of N.J. Stat. § 54: 4-1; (iv) tortious




                                                      4
Case 3:19-cv-15595-FLW-DEA Document 53 Filed 08/10/20 Page 5 of 15 PageID: 320



 interference with contract; (v) tortious interference with prospective economic or contractual

 relationship; (vi) conversion; (vii) unjust enrichment; (viii) violation of the CFAA, 18 U.S.C.

 §1030; (ix) violation of the Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq.; and (x) violation

 of the DMCA, 17 U.S.C. § 1201(a)(1)(A). On October 28, 2019, Touhey filed an Answer to the

 Complaint. That same day, Touhey also filed a motion to dismiss for lack of standing, which this

 Court denied on May 4, 2020. See ECF Nos. 16, 48. On March 30, 2020, Touhey filed the instant

 motion under Rule 12(b)(6) to dismiss Plaintiff’s claims under the CFAA and the DMCA.

 II.    WHETHER TOUHEY’S MOTION IS PROPERLY FILED

        Before addressing the merits of Touhey’s motion, I address whether it is improperly filed.

 Plaintiff argues that the Court should deny Touhey’s motion because it is both untimely and filed

 in violation of the Pretrial Scheduling Order.

        Plaintiff maintains that Touhey filed the instant motion in violation of the Pretrial

 Scheduling Order, which provides that “[a]ny party intending to file a dispositive motion must first

 seek leave of the Court by way of a letter application.” See ECF No. 30, at ¶ 10. Touhey maintains

 that he attempted to comply with the Order and sent a letter to Judge Arpert on February 27, 2020

 after attempting to confer with Plaintiff. See Pl.’s Opp., Ex. B. It appears, however, that Judge

 Arpert never granted such leave to file and, accordingly, Touhey filed his motion after a month

 had passed and he received no response. Considering Touhey’s pro se status and his attempt to

 comply with the Scheduling Order, I will excuse Touhey’s non-adherence to Judge Arpert’s

 Order, 3 particularly since the motion has merit. See infra.

        Nevertheless, the Court acknowledges that, to the extent Touhey’s motion to dismiss is

 filed pursuant to Rule 12(b)(6), it is improper because he has already filed an answer. See Vasquez



 3
        However, Touhey is well advised that he must adhere to orders of the Court.

                                                  5
Case 3:19-cv-15595-FLW-DEA Document 53 Filed 08/10/20 Page 6 of 15 PageID: 321



 v. Spain Inn, Inc., No. 19-452, 2019 WL 5258197, at *1–2 (D.N.J. Oct. 17, 2019) (finding Rule

 12(b)(6) motion was improperly filed where defendants answered the complaint before filing the

 motion). However, in light of Touhey’s pro se status, the Court will, in its discretion, construe his

 motion as a motion for judgment on the pleadings pursuant to Rule 12(c). See Rivera v. City of

 Camden Bd. of Educ., 634 F. Supp. 2d 486, 488 (D.N.J. 2009) (construing motion to dismiss filed

 after the filing of defendant’s answer as a motion for judgment on the pleadings); Wyeth v. Ranbaxy

 Labs. Ltd., 448 F. Supp. 2d 607, 609 (D.N.J. 2006) (“A motion made before an answer is filed is

 a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). A motion made after an

 answer is filed is a motion for judgment on the pleadings pursuant to Rule 12(c).”).

 III.   STANDARD OF REVIEW

        Rule 12(c) of the Federal Rules of Civil Procedure allows a party to move for judgment on

 the pleadings “after the pleadings are closed but within such time as not to delay trial.” Fed. R.

 Civ. P. 12(c). “‘A motion for judgment on the pleadings based on the defense that the plaintiff has

 failed to state a claim is analyzed under the same standards that apply to a Rule 12 (b)(6) motion.’”

 Zimmerman v. Corbett, 873 F.3d 414, 417 (3d Cir. 2017) (quoting Revell v. Port Auth. of N.Y. &

 N.J., 598 F.3d 128, 134 (3d Cir. 2010)); see also Hoffman v. Nordic Naturals, Inc., 837 F.3d 272,

 279 n.47 (3d Cir. 2016); Turbe v. Gov’t of V.I., 938 F.2d 427, 428 (3d Cir. 1991); see also Spruill

 v. Gillis, 372 F.3d 218, 223 n.2 (3d Cir. 2004) (“There is no material difference in the applicable

 legal standards”).

        In reviewing a motion to dismiss for failure to state a claim upon which relief may be

 granted, under Federal Rule of Civil Procedure 12(b)(6), “courts accept all factual allegations as

 true, construe the complaint in the light most favorable to the plaintiff, and determine whether,

 under any reasonable reading of the complaint, the plaintiff may be entitled to relief.” Fowler v.




                                                  6
Case 3:19-cv-15595-FLW-DEA Document 53 Filed 08/10/20 Page 7 of 15 PageID: 322



 UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (internal quotation marks omitted).

 Although Federal Rule of Civil Procedure 8(a) does not require that a complaint contain detailed

 factual allegations, “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

 requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

 action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration in original);

 see also Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (stating that standard of review

 for motion to dismiss does not require courts to accept as true “unsupported conclusions and

 unwarranted inferences” or “legal conclusion[s] couched as factual allegation[s].”) (internal

 quotation marks omitted). “Thus, to survive a Rule 12(b)(6) motion to dismiss or a Rule

 12(c) motion asserting that Plaintiff has failed to plead a claim, a complaint must contain sufficient

 factual allegations to raise a plaintiff’s right to relief above the speculative level, so that a claim is

 ‘plausible on its face.” Crawford v. Wheeler, No. 18-1735, 2019 WL 3759696, *2 (D.N.J. Aug.

 9, 2019) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff

 pleads factual content that allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While the

 “plausibility standard is not akin to a ‘probability requirement,’ . . . it asks for more than a sheer

 possibility that defendant had acted unlawfully.” Id. When reviewing a motion made pursuant to

 Rule 12(c), a court must take all allegations in the relevant pleading as true, viewed in the light

 most favorable to the non-moving party. Gomez v. Toledo, 446 U.S. 635, 636 (1980); Mele v. FRB,

 359 F.3d 251, 253 (3d Cir. 2004). All reasonable inferences must be made in the non-moving

 party’s favor. See In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). “The

 motion should not be granted ‘unless the moving party has established that there is no material

 issue of fact to resolve, and that it is entitled to judgment in its favor as a matter of law.’” Mele,




                                                     7
Case 3:19-cv-15595-FLW-DEA Document 53 Filed 08/10/20 Page 8 of 15 PageID: 323



 359 F.3d at 253 (quoting Leamer v. Fauver, 288 F.3d 532, 535 (3d Cir. 2002)). Accordingly, in

 order to survive a motion for judgment on the pleadings, the non-moving party’s pleading must

 provide “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at

 570. This standard, like a motion to dismiss, requires the non-moving party to show “more than a

 sheer possibility that a defendant has acted unlawfully,” but does not create as high of a standard as

 to be a “probability requirement.” Ashcroft, 556 U.S. at 678.

 IV.    DISCUSSION

        A. CFAA Claim

        Touhey moves to dismiss Plaintiff’s CFAA claim, arguing that Plaintiff does not plead

 sufficient facts to plausibly allege that Touhey accessed the computer data at issue “without

 authorization” or by “exceeding authorized access,” because Plaintiff engages in “group pleading”

 that does not delineate the wrongdoing committed by Touhey as opposed to alleged wrongdoing

 committed by Mergel. Id. at 7–13. Next, Touhey argues Plaintiff has not alleged a cognizable

 “loss,” as required to state a CFAA claim. Id. at 8-9; Def. Reply Br. 5-7. Plaintiff, however,

 maintains that its Complaint “giv[es] Touhey fair notice of what the claim is, the grounds upon

 which it rests” and suggests that Federal Rule of Civil Procedure 8(a)(2) “do[es] not require

 detailed factual allegations.”

        “Although initially intended as a criminal statute that penalized computer hacking

 activities, the CFAA explicitly authorizes civil actions under certain circumstances.” PNC Mortg.

 v. Superior Mortg. Corp., No. 09-5084, 2012 WL 627995, at *3 (E.D. Pa. Feb. 27, 2012).

 Specifically, relevant here, a plaintiff may have a civil cause of action against a defendant who

 “intentionally accesses a computer without authorization or exceeds authorized access, and thereby

 obtains . . . information from any protected computer.” 18 U.S.C. § 1030(a)(2)(C). “To maintain




                                                   8
Case 3:19-cv-15595-FLW-DEA Document 53 Filed 08/10/20 Page 9 of 15 PageID: 324



 a civil action for a CFAA violation, a plaintiff must allege conduct involving one of five

 enumerated factors.” Chubb INA Holdings Inc., v. Chang, No. 16-2354, 2017 WL 499682, at *6

 (D.N.J. Feb. 7, 2017) (citing 18 U.S.C. § 1030(g). From the Complaint, it appears that Plaintiff

 alleges a violation of the first enumerated factor: that Touhey’s alleged unauthorized access to

 Plaintiff’s computer caused “a loss to 1 or more persons during any 1-year period . . . aggregating

 at least $5,000 in value.” 18 U.S.C. § 1030(c)(4)(A)(i)(I).

        Here, the Court must determine whether Plaintiff has sufficiently alleged that Touhey

 accessed a computer without authorization or in excess of his authorized access. There is some

 dispute over the meaning of these terms and, consequently, a circuit split has emerged as to the

 type of conduct required to state a civil claim under the CFAA. For example, the Seventh Circuit

 has held that an employee exceeds his authorized access when he accesses files after breaching the

 duty of loyalty to his employer. Int’l Airport Ctrs., LLC v. Citrin, 440 F.3d 418, 420–21 (7th Cir.

 2006). Similarly, the First, Fifth and Eleventh Circuits have held that the boundaries of “authorized

 access may include exceeding the purposes for which access is ‘authorized.’” United States v.

 John, 597 F.3d 263, 272 (5th Cir. 2010); United States v. Rodriguez, 628 F.3d 1258, 1263 (11th

 Cir. 2010); EF Cultural Travel BV v. Explorica, Inc., 274 F.3d 577, 581-84 (1st Cir. 2001).

 Conversely, the Second, Fourth and Ninth Circuits have held that an employee entitled to obtain

 the documents at issue does not exceed authorized access, even where he accesses the information

 for an improper purpose. United States v. Valle, 807 F.3d 508, 527-28 (2d Cir. 2015); WEC

 Carolina Energy Solutions LLC v. Miller, 687 F.3d 199, 204 (4th Cir. 2012) (neither term reaches

 “the improper use of information validly accessed”); LVRC Holdings, LLC v. Brekka, 581 F.3d

 1127, 1135 n.7 (9th Cir. 2009).




                                                  9
Case 3:19-cv-15595-FLW-DEA Document 53 Filed 08/10/20 Page 10 of 15 PageID: 325



         While the Third Circuit has not addressed this issue, “[d]istrict courts in this circuit ‘have

 held, in the employer-employee context, that an employee who may access a computer by the

 terms of his employment is authorized to use that computer for the purposes of [the CFAA] even

 if his purpose in doing so is to misuse or misappropriate the employer’s information.” Robinson

 v. New Jersey, No. 11-6139, 2013 WL 3894129, at *4 (D.N.J. July 26, 2013) (alteration in original)

 (quoting Integrated Waste Solutions, Inc. v. Goverdhanam, No. 10-2155, 2010 WL 4910176, at

 *8 (E.D. Pa. Nov. 30, 2010)); see also Christie v. Nat’l Institute for Newman Studies, No. 16-6572,

 2019 WL 1916204, at *5 (D.N.J. Apr. 30, 2019) (“Importantly, an employee who accesses a

 computer by the terms of his or her employment is ‘authorized’ to use that computer for the

 purposes of the CFAA even if the purpose in doing so is to misuse or misappropriate the

 information.”). In other words, “[w]hile disloyal employee conduct might have a remedy in state

 law, the reach of the CFAA does not extend to instances where the employee was authorized to

 access the information he later utilized to the possible detriment of his former employer.”

 Givaudan Fragrances Corp. v. Krivda, No. 08-4409, 2013 WL 5411475, at *2 (D.N.J. Sept. 26,

 2013) (quoting Synthes, Inc. v. Emerge Med., Inc., No. 08-4409, 2012 WL 4205476, at *16 (E.D.

 Pa. Sept. 19, 2012)). 4




 4
         I rendered the decision in Christie, in which I followed the approach taken by the Second,
 Fourth, and Ninth Circuits and concluded that an employee who is authorized to access the
 computer in question by the terms of his or her employment “is ‘authorized’ to use that computer
 for purposes of the CFAA even if the purpose in doing so is to misuse or misappropriate the
 information.” 2019 WL 1916204, at *5. District courts in this circuit have almost universally
 adopted this approach. See Exeter Twp. v. Gardecki, No. 18-1723, 2019 WL 3024740, at *4 n.4
 (E.D. Pa. July 10, 2019) (“While there is a circuit split, district courts in this circuit have almost
 entirely adopted a narrow interpretation of ‘authorization’ and held that an employee is not liable
 under the CFAA unless he ‘hacks into’ a computer or the files that he is not authorized to access.”).
 Nothing in the parties’ briefing suggests that I should follow an approach that differs from that set
 forth in Christie.

                                                  10
Case 3:19-cv-15595-FLW-DEA Document 53 Filed 08/10/20 Page 11 of 15 PageID: 326



           In support of its CFAA claim against Touhey, Plaintiff alleges that “Defendants, knowingly

 and with intent to defraud, wrongfully accessed, trespassed, engineered and/or hacked Plaintiff’s

 software, hardware and systems to obtain and misappropriate Plaintiff’s Confidential Information

 and property.” Compl. ¶ 117. What Plaintiff does not make clear, however, is precisely how

 Touhey either exceeded his authorized access to Plaintiff’s computers, or otherwise accessed

 Plaintiff’s computers without authorization. Tellingly, Plaintiff does not provide any details as to

 the basis of its CFAA claim in its briefing, and simply states that “[t]here can be no doubt that

 Touhey is cognizant of precisely the nature of Plaintiff’s CFAA claims.” Pl.’s Br., at 11. That,

 however, is not the relevant question on a motion pursuant to Rule 12(c). Instead, the Court must

 determine whether the Complaint contains enough factual matter to plausibly support a claim for

 relief.

           In that regard, while Plaintiff’s Complaint sets forth specific factual allegations concerning

 Touhey’s conduct in creating Muniplatform, it fails to provide any factual allegations that would

 indicate Touhey either accessed Plaintiff’s computers without authorization or in excess of his

 authorized access. Indeed, making all inferences in Plaintiff’s favor, it appears that Plaintiff’s

 CFAA claim against Touhey may be based on either (1) his access to Plaintiff’s Confidential

 Information while he was still employed as a consultant, but had begun operating Muniplatform,

 or (2) his receipt of Confidential Information that Mergel sent from her own personal email. See

 Compl. ¶¶ 43–44, 47. Neither of these theories, however, states a plausible claim for relief under

 the CFAA. The first theory fails because Touhey had authorization to access Plaintiff’s computer

 as a contract employee of the company. See Compl. ¶¶ 27, 29 (alleging that, as a consultant,

 Touhey “had access to and used confidential and proprietary information of Plaintiff relating to its

 business, operations, business strategy, clients and prospective clients”). As such, even if Touhey




                                                    11
Case 3:19-cv-15595-FLW-DEA Document 53 Filed 08/10/20 Page 12 of 15 PageID: 327



 intended to misuse information taken from Plaintiff’s computer, he cannot be liable under the

 CFAA. See Christie, 2019 WL 1916204, at *5 (noting that “what one intends to do with the

 information taken from a computer is irrelevant if the individual was given computer access to that

 information”). 5 Indeed, Plaintiff does not allege that it somehow revoked Touhey’s authorization

 at any time before his contract expired in December 31, 2018. Moreover, the second theory fails

 because, even assuming that Mergel violated the CFAA by misappropriating Plaintiff Confidential

 Information, 6 there is no allegation that Touhey somehow exceeded his authorized access to

 Plaintiff’s computers in receiving that information from Mergel’s personal email. Therefore,

 because the Complaint fails to allege how Touhey exceeded his authorized access to Plaintiff’s

 computers or otherwise accessed Plaintiff’s computers without authorization, Plaintiff’s CFAA

 claim against Touhey is dismissed. 7

        B. DMCA Claim

        Touhey next contends that the Complaint does not state a claim against him under the

 DMCA because (1) Plaintiff fails to allege the existence of any copyrighted work that was accessed

 and (2) Plaintiff fails to allege that Touhey circumvented any measures intended to control access

 to any such work. Def. Br. Supp. Mot. 14–16; Reply Supp. Def.’s Mot. Dismiss 8–9. Plaintiff




 5
         While an employee may be liable under the CFAA where the employee accesses a
 computer without authorization, i.e., where the employee had “no rights, limited or otherwise, to
 access the computer in question,” Christie, 2019 WL 1916204, at *5, the Complaint is devoid of
 any allegations that would suggest Touhey accessed information on Plaintiff’s computers that he
 was not authorized to access.
 6
         The Court, however, notes that it makes no finding as to the viability of Plaintiff’s CFAA
 against Mergel.
 7
         Because the Court finds that the Complaint fails to allege that Touhey accessed Plaintiff’s
 computers without authorization, it need not determine whether the Complaint sufficiently alleges
 that Plaintiff suffered a loss of more than $5000.

                                                 12
Case 3:19-cv-15595-FLW-DEA Document 53 Filed 08/10/20 Page 13 of 15 PageID: 328



 contends that based on the facts alleged in its Complaint, it has plausibly stated a claim against

 Touhey for violation of the DMCA. Pl. Resp. Opp. Def. Mot. Dismiss 11-13.

        The DMCA was “[e]nacted to address the problem of online copyright infringement” and,

 essentially, “makes it a violation of copyright law for a person to engage in activity commonly

 referred to as hacking when the object of that activity is to access copyrighted material that is

 protected by technological measures.” In re Maxim Integrated Prods., Inc., No. 12-244, 2013 WL

 12141373, at *16 (W.D. Pa. Mar. 19, 2013). Plaintiff alleges that Touhey’s actions constitute

 direct circumvention of a technological measure that effectively controls access to a copyrighted

 work in violation of 17 U.S.C. § 1201(a)(1)(A). Compl. ¶ 138. Under the DMCA’s “anti-

 circumvention” provision, “[n]o person shall circumvent a technological measure that effectively

 controls access to a work protected under” the DMCA. 17 U.S.C. § 1201(a)(1). To state a claim

 under this section, a plaintiff must allege (1) that the work was protected under the Copyright Act;

 (2) that the copyrighted work was protected by “a technological measure that effectively controls

 access”; and, (3) that the measure was “circumvented” in order to obtain access.              Id. §

 1201(a)(1)(A).

        A plaintiff must meet an “initial burden [of] plead[ing] factual allegations that the

 information allegedly obtained was protected by copyright.” See In re Maxim Integrated Prods.,

 Inc., 2013 WL 12141373, at *16; see also Granter v. Dethlefs, No. 10-6941, 2014 WL 2475979,

 at *7 (E.D. Pa. June 2, 2014) (dismissing DMCA claim where the complaint did not contain

 sufficient facts “to show copyright ownership”). Plaintiff has not met that burden here. In the

 Complaint, there are only two mentions of “copyrighted works”; first, Plaintiff alleges that it “has

 devoted substantial money, time and resources to develop its . . . copyrighted works,” Compl. ¶

 20; and second, Plaintiff claims that “Defendants’ actions constitute direct circumvention of a




                                                 13
Case 3:19-cv-15595-FLW-DEA Document 53 Filed 08/10/20 Page 14 of 15 PageID: 329



 technological measure that effectively controls access to a copyrighted work.” Compl. ¶ 138. What

 is missing from these allegations, however, is an identification of, and direct statement that there

 are, any “copyrighted works.” Without such allegations, the Court cannot determine whether the

 information in question is eligible for protection under the Copyright Act or, further, whether

 Plaintiff even holds such a copyright. Accordingly, the Court grants Touhey’s Motion on

 Plaintiff’s DMCA claim. 8

        C. Supplemental Jurisdiction

        Finally, because the Court dismisses both the federal claims against Touhey, it must

 determine whether to exercise supplemental jurisdiction over the remaining state law claims

 against him. “Supplemental jurisdiction allows federal courts to hear and decide state-law claims

 along with federal-law claims when they are so related to claims in the action within such original

 jurisdiction that they form part of the same case or controversy.” Wis. Dept. of Corrs. v. Schacht,

 524 U.S. 381, 387 (1998) (citation and internal quotation marks omitted). Where a district court

 has original jurisdiction pursuant to 28 U.S.C. § 1331 over federal claims and supplemental

 jurisdiction over state claims pursuant to 28 U.S.C. § 1367(a), the district court has discretion to

 decline to exercise supplemental jurisdiction if it has dismissed all claims over which it has original




 8
         In its Opposition Brief, Plaintiff additionally argues that it has a claim against Touhey
 under 17 U.S.C. § 1702, which prohibits anyone “without the authority of the copyright owner or
 the law” to engage in the removal, alteration, use or distribution of ‘copyright management
 information.” Pl.’s Opp. Br., at 12–13. That theory of liability, however, is not set forth in the
 Complaint. Indeed, the factual support offered in support of this theory is through discovery
 Plaintiff has obtained through a third-party subpoena. As it is axiomatic that a plaintiff may not
 amend its complaint in response to the motion to dismiss or judgment on the pleadings, see
 Pennsylvania ex rel. Zimmerman v. Pepsico, 836 F.3d 173, 181 (3d Cir. 1988), the Court declines
 to address this argument. The Court does, however, note that this theory of liability suffers from
 the same defect as Plaintiff’s §1201(a)(1)(A) claim, in that, Plaintiff has not alleged the existence
 of a copyright. Nevertheless, to the extent Plaintiff seeks relief under this particular claim, it may
 amend the Complaint pursuant to Federal Rule of Civil Procedure 15.

                                                   14
Case 3:19-cv-15595-FLW-DEA Document 53 Filed 08/10/20 Page 15 of 15 PageID: 330



 jurisdiction. 2 8 U.S.C. § 1367(c)(3); Growth Horizons, Inc. v. Delaware Cty., Pa., 983 F.2d 1277,

 1284–1285 (3d Cir. 1993). In exercising its discretion, “the district court should take into account

 generally accepted principles of ‘judicial economy, convenience, and fairness to the litigants.’”

 Growth Horizons, Inc., 983 F.2d at 1284 (quoting United Mine Workers v. Gibbs, 383 U.S. 715,

 726 (1966)). Where the federal claims are dismissed at an early stage in the litigation, courts

 generally decline to exercise supplemental jurisdiction over state claims. United Mine Workers,

 383 U.S. at 726; Growth Horizons, Inc., 983 F.2d at 1284–1285. While the Court dismisses the

 federal claims against Touhey, Plaintiff’s federal claims against Mergel remain. Accordingly, the

 Court retains original jurisdiction over this matter based on federal question jurisdiction under 28

 U.S.C. § 1331. Because Plaintiff’s claims against Touhey and Mergel are part of the same

 controversy, the Court will continue to exercise supplemental jurisdiction over Plaintiff’s state law

 claims against Touhey.

 V.     CONCLUSION

        For the foregoing reasons, Touhey’s Motion is GRANTED. Plaintiff’s claims against

 Touhey under the CFAA and DMCA are DISMISSED WITHOUT PREJUDICE. Plaintiff is

 given leave to file an amended complaint consistent with this Opinion within 30 days of the date

 of the Order accompanying this Opinion.



 DATED: August 10, 2020                                        /s/ Freda L. Wolfson
                                                               Freda L. Wolfson
                                                               Chief U.S. District Judge




                                                  15
